internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x letter catalog number 58263t the purpose of x is to provide financial assistance in the form of a scholarship grant to an outstanding student graduating each year from y in z the purpose of the program is to honor the legacy of b by making scholarship grants for attendance at a campus located in the state of c of any two-year community four-year or vocational educational_institution described in sec_170 hereinafter referred to as an educational_institution you will not make any educational loans you will award b scholarship equal to the cost of tuition for b academic year at an educational_institution to an outstanding graduating student from y each year disbursed in b installment directly to the educational_institution selected by the annual recipient with the requirement that the educational_institution return the funds if a scholarship recipient fails to enroll for classes at the educational_institution within c months from the date funds are disbursed your selection committee will be composed of the then acting principal of y the then acting guidance counselor of y or a member_of_the_faculty of the high school selected by your board_of directors in the event that no guidance counselor is then serving at the high school and two members of your board_of directors or its representative the members of your selection committee will be positioned to assess students’ eligibility for the program and to select an annual scholarship grant recipient applying your criteria you will assess the student’s eligibility based on the following criteria academic performance character community involvement the applicant’s financial need and any other_relevant_factors determined by your selection committee in awarding the scholarship there will be no discrimination based on race national origin religion sexual orientation or gender children or legal descendants of the officers and directors of you and of other selection committee members shall not be eligible to receive scholarship grants applicants for scholarship grants shall be required to submit application forms and supporting material as you may deem appropriate each member of the selection committee will review the applications submitted and the selection committee as group will select the annual scholarship grant recipient you may increase the number of scholarships issued in any given year as well as modify the amount of the annual scholarship payment provided by you depending upon the amount of funds available and such other criteria as you shall determine you may also authorize the selection committee to make renewal scholarship payments to former scholarship recipients for up to an additional d consecutive years of study provided that the recipient a continues to enroll at an education institution b maintains at least a cumulative gpa average and c upon such other criteria as you may determine the letter catalog number 58263t recipient shall provide copies of all supporting material you may deem appropriate determined by you before any renewal scholarship payment shall be made all renewal payments shall be disbursed directly to the educational institutions with the requirement that the educational_institution return the funds if a scholarship recipient fails to enroll for additional classes within c months from the date funds are disbursed the amount of any such renewal scholarship payment shall be based upon the amount of funds available for and such other criteria as you shall determine you will maintain case histories related to your program which will be composed of the annual student nomination summary the annual student nomination summary will record the name and address of each nominee being considered for a scholarship grant for a given year the information relied upon by the selection committee to determine eligibility and the criteria upon which the committee selected each scholarship recipient over the other nominees the annual student nomination summary shall also describe your criteria concerning eligibility for renewal scholarship payments and the selection committee’s determination regarding any renewal scholarship payment recipients in any given year in addition the annual student nomination summary will require written confirmation that each scholarship recipient bears no relationship to the officers and directors of the foundation or to the other members of the selection committee you will maintain these records for a period of at least e years following the date the annual scholarship selection process has been completed each year you will periodically review its case histories to evaluate the effectiveness of the program basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii e other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent letter catalog number 58263t you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
